DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 7, and 11 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claims 1, 7, and 11. Claim 1 recites “displaying a first live broadcast page of a first live broadcast room, wherein the first live broadcast room is created by a first user account for a live broadcast, and the first user account is logged into the first client and comprises a live broadcast function; obtaining a first information in the first live broadcast page, wherein the first information is sent from the first user account to a second user account that is hosting a live broadcast in a second live broadcast room, the second user account is logged into a second client and comprises the live broadcast function, the second live broadcast room is created by the second user account, and a second live broadcast page of the live broadcast hosted by the second user account in the second live broadcast room is displayed on the second client; and sending the first information.” (Supported in paragraphs [0003], [0028], [0035], and [0095] of Applicant's specification). 
	The closest art found, Bernstein et al. (Pat No US 2016/0277802), discloses broadcaster's device (live broadcast room) provides a social media server with live broadcasts to make the real-time video stream available to other social media users [para.0003]. Bernstein also discloses a second user (having their own account) receiving a viewing of a first live broadcast (FIG.3A shows girl playing piano - element 310 shows its live), a first information is sent from the first user account to a second user account , illustrated in FIG.3A element 305 (requesting to view or dismiss). Bernstein further discloses a plurality of live broadcasts, each user with account may be their own live broadcast room and create their own live broadcast page [para.0007 & 0070]. Accordingly, Bernstein relates to interactions between a broadcaster and the viewers that are watching the live broadcast hosted by the broadcaster [para.0032]. Thus, Bernstein discloses that there can be a plurality of live broadcasts, each of which is provided by a respective host user in his/her own live broadcast room [para.0003 & 0007] and discloses a list of video streams displayed on a user interface of a user client so that the user can select one of the live broadcasts (broadcast room) to select and watch. However, Bernstein fails to teach interactions between different broadcasters that are hosting different live broadcast in different live broadcast rooms, e.g., the first and second user accounts as found in claim 1. Therefore, Bernstein fails to teach “first information is sent from the first user account to a second user account that is hosting a live broadcast in a second live broadcast room”, as cited in claim 1, which Examiner finds to be novel. Independent claims 7 and 7 recite similar features. The dependent claims 2-6, 8-10 and 12-16 are allowed because they further limit independent claims 1, 7, and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1, 7, and 11, and the dependent claims 2-6, 8-10 and 12-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426  
                                                                                                                                                                                                      
/CYNTHIA M FOGG/Primary Examiner, Art Unit 2421